Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Claims 1, 3-8, 10-11, 25-34 are examined herein on the merits. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim(s) 1, 3, 5, 6, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cloyd et al. (US 9,629,797, PTO-1449), in view of Dunnbier et al. (Pharmazie 41, 567-570,1986, PTO-1449).
Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium, wherein said composition contains carbamazepine in a dose of 65% to about 75% of human oral maintenance dose. See abstract; claims 25, 36. It is taught that the physiologically acceptable medium includes water. See abstract. Cloyd et al. teaches employment of Captisol as sulfobutylether-7-β-cyclodextrin, which is a sulfobutylether-7-β-cyclodextrin sodium. See column 11, Table; column 12, lines 35-36. 

Dunnbier et al. teaches determination of byproduct 10-bromocarbamazepine in the drug carbamazepine. It is taught that the synthesis of carbamazepine goes through an intermediate 10-bromo compound and 10,11-dibromo-5-chlorocarbonyl-iminodibenzyl. Thermal debromination and dehydrobromination and subsequent reaction with gaseous ammonia results in carbamazepine. The raw product contains undesired by-product 10-bromo-carbamazepine, and the most expensive separation of which is possible by recrystallization process; it is taught that <50 ppm bromine is of interest for quality assurance of the active substance. See page 567, left hand column, under Introduction. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, and water, wherein the composition comprises less than 60 ppm of 10-Br-carbamazepine relative to carbamazepine because 1) Dunnbier et al. teaches that the synthesis of carbamazepine goes through an intermediate 10-bromo compound and 10,11-dibromo-5-chlorocarbonyl-iminodibenzyl; Dunnbier et al. teaches the raw product carbamazepine contains undesired by-product 10-bromo-carbamazepine, and obtaining a pure product of carbamazepine is possible by recrystallization process, and 2) Dunnbier et al. teaches that <50 ppm bromine is of interest for quality assurance of the active substance. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, and water wherein the composition comprises less than 60 ppm of 10-Br- carbamazepine relative 
Regarding the recitations “wherein said carbamazepine is manufactured in a process……” in claims 7-9, it is pointed out the claims are drawn to a composition, and as discussed above Cloyd et al. (US 9,629,797, PTO-1449), in view of Dunnbier et al. render instant composition obvious.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “Dunnbier's experimental methods and data, is directed to raw carbamazepine-it is not directed to carbamazepine pharmaceutical compositions, let alone injectable ones. As such, Dunnbier would not have informed a POSA in development of an injectable carbamazepine composition comprising less than about 60 ppm 10- bromocarbamazepine.” Applicant’s arguments have been considered. It is pointed out that Dunnbier et al. was employed for its teachings that the synthesis of carbamazepine goes through an intermediate 10-bromo compound and 10,11-dibromo-5-chlorocarbonyl-iminodibenzyl; Dunnbier et al. teaches that the raw product carbamazepine contains undesired by-product 10-bromo-carbamazepine, and obtaining a pure product of carbamazepine is possible by recrystallization process. Dunnbier et al. teaches that <50 ppm bromine is of interest for quality assurance of the active substance. Thus, one being aware of the undesired by-product 10-bromo-carbamazepine, one of ordinary skill in the art at before the effective filing date of the claimed invention would 
Applicant argues that “Dunnbier discloses up to 50 ppm of bromine relative to carbamazepine, while the instant claims recite "less than about 60 ppm" of 10-bromocarbamazepine relative to carbamazepine. As demonstrated by the conversions below, the 50 ppm bromine disclosed by Dunnbier would correspond to approximately 200 ppm 10-bromocarbamazepine, which is well above the claimed "less than about 60 ppm" 10-bromocarbamazepine…………..”. Applicant’s remarks have been considered. Dunnbier et al. teaches the raw product carbamazepine contains undesired by-product 10-bromo-carbamazepine, and obtaining a pure product of carbamazepine is possible by recrystallization process. Thus, one being aware of the undesired by-product 10-bromo-carbamazepine, one of ordinary skill in the art at the time of invention would have been motivated to obtain a pure product of carbamazepine by recrystallization process, so that it is free of any impurities.  One of ordinary skill in the art would have been motivated to obtain a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, and water wherein the composition comprises less than about 60 ppm of 10-Br-carbamazepine relative to carbamazepine or free of 10-Br-carbamazepine with the expectation of success of obtaining a composition that meets the quality assurance of the 
Applicant’s remarks that “Pharmacopeial Standards were Not Considered As of the Priority Date, the British and European Pharmacopoeias ("BP" and "EP", respectively) for carbamazepine listed 10-bromocarbamazepine as an "unspecified impurity" (Impurity G), which indicates that up to 1000 ppm 10-bromocarbamazepine relative to carbamazepine is acceptable. See specification at p. 6, 11. 23-25 to p. 7, 11. 1-2. See also BP and EP monographs for carbamazepine, effective from January 1, 2019 and January 1, 2017, respectively (of record). The U.S. Pharmacopeia ("USP") did not specify 10-bromocarbamazepine as an impurity, indicating that up to 2000 ppm 10-bromocarbamazepine relative to carbamazepine is acceptable. See specification at p. 7, 11. 3-5. See also USP monograph for carbamazepine at, e.g., Table 2, official from May 1, 2018 (of record). These pharmacopeial standards are well above the 60 ppm 10-bromocarbamazepine as recited in the instant claims.” Applicant’s arguments have been considered, but not found persuasive. As discussed above, it is known according to Dunnbier et al. that the raw product carbamazepine contains undesired by-product 10-bromo-carbamazepine, and obtaining a pure product of carbamazepine is possible by recrystallization process. Thus, one being aware of the undesired by-product 10-bromo-carbamazepine, one of ordinary skill in the art before the effective filing date of claimed invention would have been motivated to obtain a pure product of carbamazepine by recrystallization process, so that it is free of any impurities or side products or undesired by-product 10-bromo-carbamazepine.  One of ordinary skill in the art would have been motivated to obtain a composition comprising carbamazepine, sulfobutylether-7-β-
Applicant argues that “as of the Priority Date, 10-bromocarbamazepine was known to have anticonvulsant activity, like carbamazepine, and to be present in commercial carbamazepine active pharmaceutical ingredient ("API"). See specification at p. 6, 11. 2-5. Because carbamazepine and 10-bromocabamazepine both exhibit desirable anticonvulsant activity, a POSA developing a carbamazepine pharmaceutical composition would have been guided by the modern, higher pharmacopeial limits for 10-bromocarbamazepine rather than the dated, lower quality assurance detection limit disclosed by Dunnbier. Notably, these pharmacopeial limits would have led a POSA away from the claimed less than about 60 ppm limit.” Applicant’s remarks that “10-bromocarbamazepine was known to have therapeutically beneficial anticonvulsant activity”, it is pointed out that the carbamazepine is used for treatment of diseases or 
Applicant argues that “the pharmacopeial limits for 10-bromocarbamazepine (1000-2000 ppm) as of the Priority Date were much higher than the claimed less than about 60 ppm. Accordingly, a POSA would not have regarded a pharmaceutical composition containing 10-bromocarbamazepine at below pharmacopeial acceptance levels a problem. This is further supported by the fact that over 32 and 13 years after the publications of Dunnbier and Cloyd, 13ActiveUS 184755117 Application No.: 16/778,302Docket No.: 2205889.00165US1Response to Final Office Action of November 6, 2020Response dated February 1, 2021respectively, there was still no recognition that the precipitate problem plaguing injectable carbamazepine compositions is attributed to the presence of greater than about 60 ppm 10-bromocarbamazepine in the composition. See Leo Pharm., 726 F.3d at 1359 (holding that the passage of time since public availability of the prior art "speaks volumes to the nonobviousness" of the claims at issue). See also specification at p. 8, 11. 11-13 (disclosing that the precipitate that prevented marketing of CarnexivTM being caused by trace amounts of 10-bromocarbamazepine ". Applicant’s arguments have been considered. Applicant’s remarks regarding the “precipitate problem plaguing injectable carbamazepine compositions precipitate”, it is not clear if Applicant is referring to the precipitate in refrigerated carbamazepine/cyclodextrin solutions of Cloyd et al. (see Cloyd at 14:47- 50). If Applicant is referring to the precipitate in refrigerated carbamazepine/cyclodextrin solutions (see Cloyd at 14:47- 50), it is pointed out that 
Applicant argues that “[t]he present inventors have surprisingly found that the visible precipitate identified in compositions comprising carbamazepine and sulfobutylether-7-p-cyclodextrin is caused by trace amounts of 10-Br-carbamazepine." Id. at p. 2, 11. 30-32. See also id. at p. 7, 11. 6-11. Three batches of vials of an injectable pharmaceutical composition comprising carbamazepine and sulfobutyl-7-p-cyclodextrin were prepared and analyzed for particulates after 3- and 12-months storage. See id. at Examples 1 and 2, respectively. "Vials from all batches and all storage conditions contained visible particulates" which were shown to "comprise a bromine- containing carbamazepine analogue." Id. at p. 22, 1. 3 and p. 23, 1. 16. Example 3 shows that the 
Applicant argues that “the solution prong, only after recognition of the problem did the inventors prepare new batches of the injectable pharmaceutical composition that were essentially free of 10-bromocarbamazepine. See id. at p. 24, 11. 11-12 to p. 25, 11. 1-3. 
This solution was surprising at least given that (i) Cloyd and Dunnbier do not teach or suggest any amount of 10-bromocarbamazepine in an injectable carbamazepine composition, let alone whether the presence of 10-bromocarbamazepine is problematic, (ii) the 1000 and 2000 14ActiveUS 184755117 Application No.: 16/778,302Docket No.: 2205889.00165US1Response to Final Office Action of November 6, 2020Response dated February 1, 2021ppm acceptance limits for 10-bromocarbamazepine set by the BP/EP and USP, respectively, are well above the less than about 60 ppm limit identified by the inventors, and (iii) Dunnbier's up to 50 ppm bromine limit for quality assurance corresponds to about 200 ppm 10- bromocarbamazepine, which is also well above the claimed less than about 60 ppm.” Applicant’s arguments have been considered. As recited by the Applicant “(i) Cloyd and Dunnbier do not teach or suggest any amount of 10-bromocarbamazepine in an injectable carbamazepine composition” i.e Cloyd does not teach that the composition therein comprises 10-bromocarbamazepine; and Applicant has not provided any evidence that the composition taught by Cloyd contains 10-bromocarbamazepine. Further, as discussed above it is pointed out that carbamazepine can be synthesized by different methods, and the carbamazepine obtained from different sources can have different impurities. Furthermore, even if the composition disclosed by Cloyd et al. contains 10-Br-carbamazepine, the combination Cloyd et al. (US 9,629,797, PTO-1449), in view of Dunnbier et al. (Pharmazie 41, 567-570,1986, PTO-1449) render obvious a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, and 
Applicant argues that "[t]he present inventors have surprisingly found that the visible precipitate identified in compositions comprising carbamazepine and sulfobutyl- β- iveUS 184755117 Application No.: 16/778,302Docket No.: 2205889.00165US1Response to Final Office Action of November 6, 2020Response dated February 1, 2021cyclodextrin is caused by trace amounts of 10-Br-carbamazepine." Specification at p. 2, 11. 30- 32. See also id. at p. 7, 11. 6-11. This is surprising and unexpected at least for the following reasons, as discussed above and incorporated here. First, the art does not identify that greater than about 60 ppm 10-bromocarbamazepine causes the problematic precipitate in an injectable carbamazepine composition. Second, not having identified this problem, the art could not have taught or suggested the solution of reducing the 10-bromocarbamazepine concentration in the injectable 
Further, Cloyd in view of Dunnbier does not teach away from instant claims. Cloyd in view of Dunnbier renders instant composition obvious, since it is known in the art that that the raw product carbamazepine contains undesired by-product 10-bromo-carbamazepine, and obtaining a pure product of carbamazepine is possible by recrystallization process. One would be motivated to employ the pure product of carbamazepine without the undesirable side effects of 10- bromocarbamazepine.

2) Claim(s) 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cloyd et al. (US 9,629,797, PTO-1449), in view of Dunnbier et al. (Pharmazie 41, 567-570,1986, PTO-1449) as applied to claims 1, 3, 5, 6, 7-8, 10 above, and further in view of Popov et al. (US 2007/0104791, PTO-892 of record).
Cloyd et al. (US 9,629,797, PTO-1449), and Dunnbier et al. are applied as discussed above.
Cloyd et al. does not teach the employment of sodium phosphate monobasic dihydrate in the composition therein.
Popov et al. teaches pharmaceutical composition comprising water-soluble active ingredient, hydroxypropyl methyl cellulose and a buffer for maintaining the pH of the aqueous composition from 5 to 7. See abstract. The active agent can be carbamazepine. See para [0050]; claims 1, 12. It is taught that buffers such as sodium dihydrogen phosphate dihydrate is employed to maintain the pH of the composition in the range of 5 to 7, preferably from 6 to 7. See para [0052]. The amount of buffer may be from 0.1 to 1% by weight. See para [0052], page 4. The composition therein can be as an injectable liquid. See para [0024].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ sodium dihydrogen phosphate dihydrate (instant sodium phosphate monobasic dihydrate) in the composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin and water because Popov et al. teaches that buffers such as sodium dihydrogen phosphate dihydrate is employed to maintain the pH of the composition in the range of 5 to 7, preferably from 6 to 7 in aqueous composition 
Further, it would have been obvious to adjust parameters such as amount of sodium dihydrogen phosphate dihydrate (instant sodium phosphate monobasic dihydrate) such as about 0.78 mg/ml. One of ordinary skill would have been motivated to adjust parameters such as amount of sodium phosphate monobasic dehydrate to obtain the desired pH range.
The optimization of amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
 It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
The above comments regarding Cloyd and Dunnbier are incorporated herein by reference.


3) Claim(s) 1, 3, 5, 6, 7-8, 10, 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cloyd et al. (US 9,629,797, PTO-1449), in view of Terry et al. (J. Assoc. Off. Anal.Chem, 836-840, 1987, PTO-1449), and further in view of Craig et al. (JOC, 1961, 135-138, PTO-1449).
Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium, wherein said composition contains carbamazepine in a dose of 65% to about 75% of human oral maintenance dose. See abstract; claims 25, 36. It is taught that the physiologically acceptable medium includes water. See abstract. Cloyd et al. teaches employment of Captisol, which is a sulfobutylether-7-β-cyclodextrin sodium. See column 11, Table; column 12, lines 35-36.
Cloyd et al. does not teach that the composition has less than 60 ppm of 10-bromocarbamazepine relative to carbamazepine. 

Terry teaches that liquid chromatography method have been developed for the determination of impurities found in the drug substance carbamazepine, and the impurities most frequently found were 10,11-dihydrocarbamazepine and a compound 10-bromocarbamazepine. See abstract. It is taught that typical synthesis of carbamazepine goes through an intermediate 10-halogenated compound, to an iminostilbene, followed by deprotection of the nitrogen, carbonylation with phosgene and finally amidation to obtain carbamazepine. See page 836, left hand column, bottom para. 
Craig et al. teaches methods of making carbamazepine by different routes. For example, Craig et al. teaches a method of making carbamazepine by the chemical reaction as in instant claims 7(iv) i.e Pd/C. See page 135, left hand column, I-e which is carbamazepine; page 136, right hand column EXPERMENTAL to page 137-left hand column line 5; Method A, I-e. Craig also teaches that I-a can be made by chemical reaction as in instant 7(iii). See page 135, right hand column, para 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ carbamazepine obtained by the chemical reaction as in instant claim 7(iii) or 7(iv) to obtain a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, wherein the composition comprises less than 60 ppm, 30 ppm or 10 ppm of 10-Br-carbamazepine relative to carbamazepine because 1) Craig et al. teaches methods of making carbamazepine by different routes; For example, Craig et al. teaches a method of making carbamazepine by the chemical reaction as in instant claim 7(iii) or 7(iv). One of ordinary skill in the art before the effective 
Furthermore, regarding the recitations “wherein said carbamazepine is manufactured in a process……” as in claims 7-8, it is pointed out the claims are drawn to a composition, and as discussed above Cloyd et al. (US 9,629,797, PTO-1449), in view of Terry et al. (J. Assoc. Off. Anal.Chem, 836-840, 1987, PTO-1449), and further in view of Craig et al. render instant composition obvious.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above which are incorporated herein by reference, and those found below.
Applicant argues that “Terry teaches that 10-bromocarbamazepine is an impurity in carbamazepine raw material and tablets (i.e., solid forms) and discloses chromatographic methods for measurement of 10-bromocarbamazepine in said solid  Applicant’s arguments have been considered, but not found persuasive. Terry’s reference teaches that impurities found in the drug substance carbamazepine such as 10-bromocarbamazepine impurities result from the typical synthesis of carbamazepine that goes through an intermediate 10-halogenated compound. Thus, it is known that carbamazepine may contain impurity such as 10-bromocarbamazepine depending on the synthesis process used. Craig teaches that carbamazepine can be synthesized by the chemical reaction as in instant claim 7(iii) or 7(iv) which does not involve the 10-bromocarbamazepine impurities. One of ordinary skill in the art would have been motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd with the expectation of success of obtaining a composition wherein the composition does not comprise 10-Br-carbamazepine as an impurity, and with expectation of using the composition for the desired therapeutic effect.
Applicant argues that “Craig also does not inform the state of the art for the claimed injectable carbamazepine compositions as of the Priority Date because Craig does not teach or suggest carbamazepine (only azepine analogues), does not teach or suggest  Craig et al. was employed for its teachings that carbamazepine can be synthesized by different routes; For example, Craig et al. teaches a method of making carbamazepine by the chemical reaction as in instant claim 7(iii) or 7(iv). Regarding Applicant’s remarks that “Craig does not teach or suggest carbamazepine (only azepine analogues)”, it is pointed Craig teaches carbamazepine. See I-e which is same as carbamazepine; see page 135, left hand column, I-e which is carbamazepine; see page 136, right hand column EXPERMENTAL to page 137-left hand column line 5; Method A, I-e. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ carbamazepine obtained by the chemical reaction as in instant claim 7(iii) or 7(iv) to obtain a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, with the expectation of success of obtaining a composition wherein the composition does not comprise 10-Br-carbamazepine, since the route taught by Craig et al. does not go through an intermediate 10-halogenated compound, and thus does not result in compound 10-bromocarbamazepine impurities found in the drug substance carbamazepine.  See Terry’s reference which teaches that impurities found in the drug substance carbamazepine such as 10-bromocarbamazepine impurities result from the typical synthesis of carbamazepine that goes through an intermediate 10-halogenated compound. It is pointed out that as discussed above, Cloyd et al. (US 9,629,797, PTO-1449), in view of Terry and Craig render instant composition obvious.
 would be motivated to employ carbamazepine obtained by the method of Craig in the injectable composition in order to avoid the side product 10-bromocarbamazepine frequently found at levels up to 0.5% (5000 ppm) in carbamazepine raw material obtained by the other methods.
Applicant argues that “Terry only detects the presence of 10-bromocarbamazepine synthetic by-product in solid carbamazepine preparations and, as such, could not have recognized this problem either. Nor could Craig, as Craig does not teach or suggest that its azepine syntheses are useful for mitigating halogenated by-products in carbamazepine or any pharmaceutical preparation thereof.” Applicant’s arguments have been considered, but not found persuasive. Terry’s reference was employed for its teachings that impurities found in the drug substance carbamazepine such as 10-bromocarbamazepine impurities result from the typical synthesis of carbamazepine that goes through an intermediate 10-halogenated compound. As recited by the Applicant about Terry at Abstract teaches that 10-bromocarbapazepine is frequently found at levels up to 0.5% (5000 ppm) in carbamazepine raw material. Craig et al. teaches a method of making carbamazepine by the chemical reaction as in instant claim 7(iii) or 7(iv) which does not produce 10-bromocarbapazepine as bi-product. One of ordinary skill in the art  would be motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd et al. in order to avoid the side product 10-bromocarbamazepine frequently found at levels up to 0.5% (5000 ppm) in carbamazepine raw material obtained by the other methods. One of ordinary skill in the art would have been motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd with the expectation of success of obtaining a composition wherein the composition does not comprise 10-Br-carbamazepine as an impurity, and with expectation of using the composition for the desired therapeutic effect.
Applicant argues that “the art as of the Priority Date would not have motivated a POSA to an injectable carbamazepine composition comprising less than about 60 ppm 10-bromocarbamazepine as recited by the instant claims because (i) the visible precipitate found in Cloyd's compositions and CarnexivTM was not known to be caused by 10-bromocarbamazepine, (ii) 10-bromocarbamazepine was known to have therapeutically beneficial anticonvulsant activity, (iii) relevant pharmacopeial standards for 10-bromocarbamazepine in carbamazepine were at least 1000 ppm, and (iv) Craig and Terry are irrelevant as not directed to any injectable composition and as published about five and three decades, respectively, prior to the Priority Date and the pharmacopeial standards.” Applicant’s arguments have been considered, but not found persuasive as discussed above. Cloyd et al. discloses an injectable pharmaceutical composition comprising 10 mg/mL of carbamazepine, 25 % weight/volume of sulfobutylether-7-β-cyclodextrin, in a physiologically acceptable medium. Applicant’s remarks regarding the visible precipitate found in Cloyd's composition, it is not clear if Applicant is referring to the precipitate in refrigerated carbamazepine/cyclodextrin 
Applicant argues that “Cloyd's lack of recognition that the precipitates in its injectable carbamazepine compositions are attributable to 10- bromocarbamazepine iveUS 184755117 Application No.: 16/778,302Docket No.: 2205889.00165US1Response to Final Office Action of November 6, 2020Response dated February 1, 2021mean that Cloyd could not have suggested any need to bring the concentration of 10-bromocarbamazepine in an injectable carbamazepine composition to less than about 60 ppm as instantly claimed. Thus, Cloyd would have led a POSA faced with the precipitate problem to look to other variables such as carbamazepine solubility, carbamazepine stability, the cyclodextrin component, or the solvent as cause and potential solution to said problem-not 10-bromocarbamazepine.” Applicant’s remarks regarding 10-Br-carbamazepine, it is pointed out that carbamazepine can be bought from different sources such as Spectrum, Orgamol. See Cloyd reference, column 11, left hand column, Table. Carbamazepine can be synthesized by different methods, and the carbamazepine obtained from different sources can have different impurities. One cannot say the precipitate in the composition taught by Cloyd et al. is due to 10-Br-carbamazepine or the composition taught by Cloyd contains 10-Br-carbamazepine, without analyzing it or if the carbamazepine used by Cloyd which is obtained from Spectrum, Orgamol or other sources contains 10-Br-carbamazepine. Furthermore, even if the composition disclosed by Cloyd et al. contains 10-Br-carbamazepine, the combination of Cloyd et al. (US 9,629,797, PTO-1449), in view of Terry et al. (J. Assoc. Off. Anal.Chem, 836-840, 1987, PTO-1449), and further in view of Craig et al. render obvious a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, 
Applicant argues that “As discussed above and incorporated here, the 1000-2000 ppm pharmacopeial acceptance limits for 10-bromocarbamazepine and the known therapeutic activity of 10- bromocarbamazepine would have discouraged a POSA from bringing 10-bromocarbamazepine as low as less than about 60 ppm. Terry does not change this analysis because it is focused only on solid forms of carbamazepine and, therefore, is irrelevant to solving the 10-bromocarbamazepine concentration problem in an injectable composition. Craig is likewise irrelevant because it does not disclose carbamazepine, 10-bromocarbamazepine, or any pharmaceutical composition. Furthermore, Terry, while identifying that solid forms of carbamazepine can contain 500-5000 ppm 10- bromocarbamazepine, does not suggest removing or reducing it to any particular concentration in an injectable (liquid) composition. Cloyd and Terry being silent as to removal/reduction of 10- bromocarbamazepine, and 10-bromocarbamazepine exhibiting the same therapeutic activity as carbamazepine, would have discouraged a POSA from selecting Craig's syntheses that do not produce any 10-bromocarbamazepine. Were a POSA to have looked to Terry-which the POSA would not have-they would only bring 10-bromocarbamazepine to within 500-5000 ppm”. Applicant’s arguments have been considered, but not found persuasive. Terry’s reference was employed for its teachings that impurities found in the drug substance carbamazepine such as 10-bromocarbamazepine impurities result from the typical synthesis of carbamazepine that goes through an intermediate 10-halogenated compound. As recited by the Applicant about Terry at Abstract teaches that 10- would be motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd et al. in order to avoid the side product 10-bromocarbamazepine frequently found at levels up to 0.5% (5000 ppm) in carbamazepine raw material obtained by the other methods. One of ordinary skill in the art would have been motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd with the expectation of success of obtaining a composition wherein the composition does not comprise 10-Br-carbamazepine as an impurity, and with expectation of using the composition for the desired therapeutic effect.

Applicant argues that “Applicant's surprising result and why it is so in view of Cloyd's lack of recognition of the 10-carbamazepine problem, the pharmacopeial standards for 10- bromocarbamazepine in carbamazepine, and the anticonvulsive activity of 10- bromocarbamazepine are incorporated here by reference. That Terry discloses that 10- bromocarbamazepine is an impurity in raw (solid) carbamazepine drug substance and that Craig discloses syntheses of azepine analogues (not including carbamazepine) that do not generate a 10-halogenated by-product would have provided a POSA no motivation to reduce 10- bromocarbamazepine in an injectable carbamazepine formulation to well below the 1000-2000 ppm pharmacopeial limits or the 500-5000 ppm values of Terry with any expectation of obtaining an injectable carbamazepine composition. Accordingly, Applicant's result of obtaining an injectable carbamazepine formulation comprising less  would be motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd et al. in order to avoid the side product 10-bromocarbamazepine frequently found at levels up to 0.5% (5000 ppm) in carbamazepine raw material obtained by the other methods. One of ordinary skill in the art would have been motivated to employ carbamazepine obtained by the method of Craig in the injectable composition taught by Cloyd with the expectation of success of obtaining a composition wherein the composition does not comprise 10-Br-carbamazepine as an impurity, and with expectation of using the composition for the desired therapeutic effect. The combination of references Cloyd et al. (US 9,629,797, PTO-1449), in view of Terry and Craig render obvious a composition comprising carbamazepine, sulfobutylether-7-β-cyclodextrin, and water, and said composition does not contain 10-bromocarbamazepine as by-product to produce any precipitate.
Applicant’s remarks that the art teaches away from the instant claims have been considered, but not found persuasive. Cloyd does not teach that carbamazepine used in the composition therein has to be prepared by any particular synthesis method. Thus, one can use carbamazepine made by any method such as that taught by Craig et al. which method is same as in instant claim 7(iii) or 7(iv) which does not produce 10-bromocarbamazepine as by-product in the composition taught by Cloyd. Thus, the art employed does not teach away from instant invention.

Prior Art made of Record:

Journal of American chemical society, 2010, 14048-14051, synthesis of carbamazepine via Pd-Ligand controlled cyclization;
US 7,015,322…Process for producing carbamazepine from iminostilbene;
Elliott et al. (Org. Lett, 5592-5595, PTO1449);
Tetrahedron Letters, 54, 2013, 2841-2844….carbamazepine synthesis.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).